Exh.g.3. KEELEY FUNDS, INC. SECOND AMENDMENT TO THE CUSTODY AGREEMENT THIS SECOND AMENDMENT dated as of this10 day of April, 2006, to the Custody Agreement, dated April 15, 2005, as amended August 1, 2005, (the "Agreement"), is entered by and between Keeley Funds, Inc., a Maryland corporation (the "Company”) and U.S. Bank, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the Company and the Custodian desire to amend said Agreement; and WHEREAS,Article XIV, Section 14.4 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit C of the Agreement is hereby superseded and replaced with Exhibit C attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KEELEY FUNDS, INC. U.S. BANK, N.A. By: /s/ John Keeley, Jr. By: /s/ Michael McVoy Name: John L. Keeley, Jr. Name: Michael McVoy Title: President Title: Vice President Exhibit C to the Custody Agreement Separate Series of Keeley Funds, Inc. Name of Series KEELEY Mid Cap Value Fund KEELEY All Cap Value Fund (on or about May 31, 2006)
